Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The phrase of “of a filtration system” and “into a pre-cleaner housing of the filtration system” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
In this view, the ‘pre-cleaner housing’ and the ‘filtration system’ are not claimed.  

“A filter element comprising: filter media filtering air as the air flows through a filter housing; and a vortex finder comprising a wall, the vortex finder extending from an inlet face of the filter media, the wall of the vortex finder forming a seal with the pre-cleaner housing and preventing contaminant separated from the air upstream of the filter element from entering the filter media.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 20-21 recites “planar inlet face” and “planar outlet face” in line 2.
planar inlet face” and “planar outlet face”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-15, 17-18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rother et al (US 20080209869; hereinafter Rother).
As regarding claim 12, Rother discloses the claimed invention for a filtration system comprising: a pre-cleaner housing comprising an inlet configured to receive air to be filtered and a swirling device configured to cause the air to move through the pre-cleaner housing along a swirling flow path; a filter housing positioned downstream of the pre-cleaner housing in an air flow direction and configured to receive the air from the pre-cleaner housing, the filter housing comprising an outlet positioned downstream of the pre-cleaner housing and a central compartment positioned between the pre-cleaner housing and the outlet; and a filter element positioned in the central compartment, the filter element comprising filter media and a vortex finder, the filter media configured to filter the air as the air flows through the filter housing, the vortex finder comprises a wall that extends from an inlet face of the filter media into the pre-cleaner housing, the wall of the vortex finder forming a seal with the pre-cleaner housing and preventing 

    PNG
    media_image1.png
    521
    665
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    479
    582
    media_image2.png
    Greyscale

As regarding claim 13, Rother discloses all limitations as set forth above.  Rother discloses the claimed invention for wherein the swirling device comprises at least one vane or fin (annotated fig. 2).

As regarding claim 15, Rother discloses all limitations as set forth above.  Rother discloses the claimed invention for wherein the vortex finder comprises a handle (annotated fig. 2).
As regarding claim 17, Rother discloses the claimed invention for a filter element comprising: filter media; and a vortex finder comprising a wall, the vortex finder configured to extend from an inlet face of the filter media (annotated fig. 2).
As regarding claim 18, Rother discloses all limitations as set forth above.  Rother discloses the claimed invention for wherein the vortex finder comprises a handle (annotated fig. 2).
As regarding claim 20, Rother discloses all limitations as set forth above.  Rother discloses the claimed invention for wherein the filter element is a flow-through filter element and the filter media comprises a substantially planar inlet face and a substantially planar outlet face (annotated fig. 2).
As regarding claim 21, Rother discloses all limitations as set forth above.  Rother discloses the claimed invention for wherein the filter element is a flow-through filter element and the filter media comprises a substantially planar inlet face and a substantially planar outlet face (annotated fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rother et al (US 20080209869; hereinafter Rother) as applied to claims 12 and 17 above, and further in view of Armstrong et al (US 2936043; hereinafter Armstrong).
As regarding claims 16 and 19, Rother discloses all limitations as set forth above.  Rother discloses the claimed invention except for wherein the vortex finder comprises a plurality of de-swirl vanes.  Armstrong teaches wherein the vortex finder comprises a plurality of de-swirl vanes [vanes 17 at the vortex finder (cleaner air outlet tube 13 of the cyclonic chamber 10)].  Both Rother and Armstrong are directed to a cyclonic separator using a plurality of vanes or fins.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide plurality of de-swirl vanes as taught by Armstrong in order to enhance cyclonic separator performance.
Response to Arguments
Applicant's arguments filed 05/13/21 have been fully considered but they are not persuasive.
Applicant’s remark argues that Rother fails to disclose or teach the wall of the vortex finder forming a seal with the pre-cleaner housing and preventing contaminant separated from the air by the swirling flow path from entering the filter media.  
Examiner respectfully disagrees.
Annotated figs. 1-2 of Rother clearly disclose or teach the wall of the vortex finder forming a seal with the pre-cleaner housing and preventing contaminant separated from the air by the swirling flow path from entering the filter media.  In this case, the vortex finder (immersion tube 9) having a wall (extending to the connecting element 2) forming a seal (at the assembled stated of the prefilter as per annotated fig. 2) with the pre-cleaner housing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DUNG H BUI/           Primary Examiner, Art Unit 1773